Exhibit 10.2 STOCK PURCHASE AND SALE AGREEMENT This STOCK PURCHASE AND SALE AGREEMENT (the“Agreement”), is made and entered into as of the 29th day of August, 2007, by and between the TRUSTEE OF THE AMERICAN EQUITY INVESTMENT EMPLOYEE STOCK OWNERSHIP TRUST (the “Buyer”) and NOBLE ENTERPRISES, L.P. (referred to as “Seller”).AMERICAN EQUITY INVESTMENT LIFE HOLDING COMPANY (the “Company”) is a party to this Agreement only with respect to the representations made in Articles IV and V and the indemnification provision in Section 7.2. RECITALS A. Seller wishes to sell 410,000 shares of the Company, (the “Subject Stock”), to the Buyer. B. Simultaneously to this Agreement, a similar agreement is being made and entered into by and between the Buyer and David J. Noble whereby David J. Noble is selling 240,000 shares of common stock of the Company to the Buyer. C. Buyer will own approximately 1.4% of the Company immediately after the purchase of the Subject Stock and the simultaneous purchase of shares from David J. Noble. D. Buyer has determined to purchase and acquire the Subject Stock from Seller, and Seller is willing to sell the Subject Stock to Buyer upon the terms and conditions hereinafter set forth. E. The Company desires to facilitate the sale and purchase of the Subject Stock for various corporate purposes. AGREEMENT NOW, THEREFORE, in consideration of the purchase and sale of the Subject Stock and of the premises and the mutual promises, covenants and conditions hereinafter set forth, the parties hereby agree as follows: ARTICLE I PURCHASE AND SALE 1.1
